FILED
                               NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GUSTAVO PEREZ HERNANDEZ,                           No. 10-73136
FRANCISCA JERONIMA BALTAZAR,
                                                   Agency Nos. A073-419-233
               Petitioners,                                    A095-599-971

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Gustavo Perez Hernandez and Francisca Jeronima Baltazar, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from the immigration judge’s decision denying their




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Gonzalez-Hernandez v. Ashcroft,

336 F.3d 995, 998 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the threats and

beatings Perez experienced at the hands of guerilla and government soldiers did not

rise to the level of persecution. See Canales-Vargas v. Gonzales, 441 F.3d 739,

744 (9th Cir. 2006) (threats petitioner received, absent evidence they would be

fulfilled, did not compel a finding of persecution); see also Prasad v. INS, 47 F.3d

336, 339 (9th Cir. 1995) (a single instance of abusive detention by a group of

military and civilian attackers did not constitute persecution). Substantial evidence

also supports the agency’s finding that Perez failed to demonstrate a well-founded

fear of persecution. See Gonzalez-Hernandez, 336 F.3d at 997-98, 1000-01 (the

1996 peace accords ending Guatemalan civil war may rebut a presumption of well-

founded fear); see also Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000)

(evidence of uneventful return trips to home country may show petitioner’s fear of

future persecution is not well founded); Halim v. Holder, 590 F.3d 971, 979 (9th

Cir. 2009) (evidence that petitioner’s family lives unharmed in home country tends

to show fear of persecution is not well founded); Zetino v. Holder, 622 F.3d 1007,


                                          2                                      10-73136
1016 (9th Cir. 2010) (petitioner’s subjective fear of criminal violence bears no

nexus to a protected ground). Petitioners’ asylum claim fails.

         Because petitioners could not meet the burden of establishing eligibility for

asylum, the agency correctly found they could not meet the heavier burden of

qualifying for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).

         Lastly, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they will be tortured

if they return to Guatemala. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                            3                                      10-73136